Case 1:19-cv-00543-YK-EB Document 1 | Filed 03/28/19 Page 1 of 18

t-

  
    
  
  
  
    
  
  
     
    

Pro Se 34 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) i

 

 

 

 

 

— ——oe — —=s
UNITED STATES DISTRICT COURT
, . for the ,
Ny idole District of p a
Division ;
) Case No. | . | AcyS44
2 5 K Wath? Or Jad y (to be illed in by the Clerk's Office)
ft Plaintiffs) ) |
(Write the full name of each plaintiff who is filing this complaint,
Uf the names of all the plaintiffs cannot fit in the space above, ) F | L
please write “see attached” in the space and attach an additional ) E D
page with the full list of names.) ) S C R A N TO N
-V- )
MAR 2 8 2nrg |
| y |
Supenatendent Scorth et 2 ) Per, | |
Defendant(s) ) a
(Write the full name of each defendant who Is being sued. If the ) DE Y CLERK -
names of all the defendants cannot fit in the space above, please )

write “see attached" in the space and attach an additional page
with the full list of names. Do-not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

 

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. :

 

 

 

Page | of 11

  
Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 2 of 13

 

 

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. _ The Plaintiff(s) . | a

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed. ,
| | _ Name Zaktiyyia Bondy
All other names by which _ Y
you have been known: N } A
ID Number OZbZ2SB
Current Institution SCI- unc
Address (04-54 Route 40S 2.0. Box 180!
Mune Po (1756
J Ci State Zip Code

iB The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title /i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name Duperi atesdent Rohert Srorth
Job or Title (if known) Foc mar Suyi 2.0%
Shield Number ‘
Employer Pe Department of Cocrections |
Address 454 Rovte 405 Pm. Box 180
Mune Va 1V13b
~ City State Zip Code

[[] Individual capacity Official capacity

Defendant No. 2

 

 

 

 

 

 

Name Superintendent Wendu Nicholas
Job or Title (ifknown) Avgerntendant Sct- wom 2- 2018
Shield Number ’ ‘
Employer ADA Katte 405 Po. Box 160
Address Va Dept. of fotcections
ASA Loute 4D5 P.O. Box 180 |
Murky Sy Yo Sete 1171S 4 Code

| Individual capacity [Sq official capacity

Page 2 of 11

lof

 

 
Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 3 of 13

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _

Defendant No. 3

 

 

 

 

 

 

Name Deputy Nicole meKee
Job or Title (i known) DePoty of Centralized Services’
Shield Number : i
Employer _ Ya Dept of Corrections :
Address bASA Pore 405 2.» Box 150,
Mauneu Pa 1775G
J) Chy State Zip Code

C] Individual capacity > Official capacity

Defendant No. 4

 

 

 

 

 

 

 

 

Name \eslex Blac -Morcisen =:
Job or Title (if known) Cotrethos Heath Care Pedlominist cettor
Shield Number :
Employer . Ra Dept of CorcecHons
Address (0.454 Rote 405 2.0. box ISD
Muncy P> \17 46
! City State ZipCode

[x] Individual capacity [x] Official capacity
IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of, certain
constitutional rights. ;

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)
x] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C, § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

t

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of U1

 

 

 
~ Case 1:19-cv-00543-YK-EB

Defendant 5

NAME Doctor Cynthia Freeland

Title Former Medical Director

Shield No n/a

Employer Correct Care Solutions

Address 6454 Route 405 P.O. Box 180
Muncy, Pa 17756

Defendant’6 Doctor Jaqués LeClerc’

Title Regional Medical Director

_ Shield n/a

Employer Corréct Care Solutioris/Wellpath

Address 6454 Route 405 P.O. Box 180
Muncy, Pa 17756

Defendant’ 7

Name Doctor Rebecca Burdétte

Title General Medical Doctor

Shield ‘na.

Address 6454 Route 405 P.O. Box 180
Muncy, Pa 17756

Defendant 8
Name Diamond Pharmacy
Title Contracted via Medical Provider
Shield n/a
Employer Correct Care Solutions/Wellpath
Address 645 Kolter Diive

Indiana, Pa 15701-3570

Defedant 4

N a0 Deputy W Wiacny Freniz

 

Document 1° Filed 03/28/19 Page A of 43

Suéd in official and individual capacities

Sued in Official and individual capacities

Sued in official ahd individual capacities

Sued in official and individual capacities

Title Depuhy eP Faciay May Ceca)

| Siveld N la
Emmploye ' PA DOC I ScL-Mauney

0454 Route 405 PO. box 180
Muncy Pe 11752

 Deferdantr 10

Nene Deputy Nicole Me Kee
Title Deputy of Centralized Serces es Medical)
Shield “IA

Tonplo ba doc |ScT.- Munoy
@ 454 Ny bovte AOS 2.0. ox 10

Muncy, P2.)1756

ICA) of

Seferdert 2 ;
Newe wudith Rowe
Title RN Supervisor
Shield MA ;
Emplouet er FR doe | SCT -Mumy
GWEN Rovte- 405 RO Pov (G0
Muncy \ Pa \1754 |

vof Health
Deferdeart WL Borage’ oe es

THe. Gerafie Geren

s\ie td NIA |
Sys 1920 Tabrohy Vicwy

Metnents uo) Do TO

    
 

medica)

—7 i
 

Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 ‘Page 5 of 13

14 Rev, 12/16 Complaint for Violation of Civil Rights (Prisoner

   

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Bu violeh ca S41, BTR, ATH ppordmenly to senous medical need,
dehberetely ind ferent, stele created danger theory, Cosinehe Act.

TIL Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner . ,

Convicted and sentenced federal prisoner

‘Other (explain) Wax ost Ron ZA-20 (F

MOeRood

I¥. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

t

At hore = Rhevaahalonst

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Sure 21, Z0VF

Page 4 of 11

So
 

 

Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 6 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) ‘

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Upon Cece ghar Vuce 2.4, 7014, Acie toc a")

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) Demed adequete. Medical care,
eli berate rod rterance 4B series medical need, dented Feconmmend sh 1os
of Rheomatoloaist De. DeNeia, Secorchy demed med ically necessary
clothira Crhasmals provsture woul) Prrosulote) oprt or gleves Specs!
Wats PGF insulated fostwear. ©'Domel) v Rowe x Nowe Ons Spoty
omy. of see cod Hor. Supt Smt Supt Nicholas, Dep WF mee

nh. Wee, Dive) Pharmacy et al__ Yellen O'Domet) , silpveare ey

Commissary Glows uorform, wnArer coat, state thar mels , toot wesr.
V. Injuries ‘

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. Onan) c pain ; Pi are UP s Cees fr orn

Ulcers Feet, herds mouth) coshing medieatins Titel violahons ADA,
IS* BT VA anerdmant vio, state created dompertreocy,

 

VI. _ Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

B(Q00 a. dau fron date of? rece: Sony tailureto tread Thy tread ee pan.
peter ie hich n of pain "pent Fees, costs, exerts 1 punrtive : declaratory
compensatory ocd Jos Whatever 2 WY deers appropriate

 

Page 5 of 11
Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 7 of 13

Pro Se !4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
With respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes
[J No

If yes, name the jail, prison, or other correctional facility where you were confined at the tinie of the
events giving rise to your claim(s),

 

| @.Seacep WH), Scr- Munk

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? ,

[XJ Yes
LC} No

J Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims? :

x] Yes
LC No

7] Do not know

 

If yes, which claim(s)?

PA

Page 6 of 1]

 
Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 8 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s), arose
concerning the facts relating to this complaint?

x] Yes
C No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CO Yes
CJ No

E. If you did file a grievance:

1. Where did you file the grievance?

Sct: Iwo | Geocog a Hell (Aided Wao proceedure) wentto sickcal|

2. What did you claim in your grievance?

&TH- A aoned late learned Title Th ADA, state cte ated) dare

3. What was the result, if any? :

dened

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievancé process.)

AY. Deemed

Page 7 of J}

 

 
 

Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 9 of 13

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

 

1. Ifthere are any reasons why you did not file a grievance, state them here:

Mla

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Na

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

SN Far) to Folland Re rommem@ah oe of outsidy, ] emMc Deeia Rheum,

(Note: You may attach as exhibits to this complaint any documents related to ‘the exhaustion of your
administrative remedies.)

VHT. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). -

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule’?
L] Yes
bd No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

N) p,

Page 8 of 11
 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Case 1:19-cv-00543-YK-EB Document 1 Filed 03/28/19 Page 10 of 13

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved i in this
action?

[| Yes
No

| If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (Cf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format. )

1.

Parties to the previous lawsuit -
Plaintiff(s) | Pr . .
Defendant(s)

 

 

Court (if federal court, name the district; if state court, name the county and State)

 

 

Mla
Docket or index number
Vv | P\
Name of Judge assigned to your case !
: N lpr

 

Approximate date of filing lawsuit

Nia !

 

Is the case still pending?

[] Yes
[Jno A\

If no, give the approximate date of disposition. N A

|

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

“Ia |

t

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?

1

Na

Page 9 of 11
Case 1:19-cv-00543-YK-EB Document 1. Filed 03/28/19 Page 11 of 13

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
[| Yes
NV | Px
[-] No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another Page, using the same format.)

1. Parties to the previous lawsuit
1s N A
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

N} 5

 

 

 

 

3. Docket or index number N }

Pp
4. Name of Judge assigned to your case N / re
5. Approximate date of filing lawsuit N } A

 

6. Is the case still pending?
C] Yes N | A
| No

If no, give the approximate date of disposition N ] AS

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

“Is

 

Page 10 of 11

 
  

   

 

Case 1:19-cv-00543-YK-EB Document1 Filed 03/28/19 Page 12 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation, (2) is supported by existing law or by. a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentionis have .
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise > complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 2-23 \a

Signature of Plaintiff Xo Yay Drrrghr

 

Printed Name of Plaintiff Ch ov igia Siuedu ©

 

 

 

 

 

 

 

 

 

Prison Identification # AAT bo. Be
Prison Address 454 Rhafte Aos Po Box 1$O
Wun Ra LT Se
> City State Zip Code
2014 Mex wil) ooh court
B. For Attorneys! pal 24 1 ZOl ty
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City State Zip Code
Telephone Number

 

E-mail Address

 

Page )1 of 1)
  
 
  
   

Case 1: leeeve6 0654 KR O ‘Document 1 Filed 03/28/ pb Page 13 of 13
ONG TY CS COAT OWd KAISOC '

| fat: Mona
EXON Xv Bundy Og 2s

Po i> Bo
SK ZL A
Sk. PrisRs S802

PE.

Ln kec\
RE
P.O. BOK "
Scranyor’

Drp
